UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2013 ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-35213 KiOR, INC. (Exact name of registrant as specified in its charter) Delaware 51-0652233 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 13001 Bay Park Road Pasadena, Texas 77507 (Address of principal executive offices) (Zip Code) Tel: (281)694-8700 Registrant’s telephone number, including area code Securities registered pursuant to Section12(b) of the Exchange Act: Title of class Name of each exchange on which registered Class A Common Stock, $0.0001par value Nasdaq Global Select Market Securities registered pursuant to Section12(g) of the Exchange Act: None Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes ☒ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ☒ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ☐ Acceleratedfiler ☒ Non-accelerated filer ☐ (Do not check if a smaller reporting company) Smallerreportingcompany ☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ☐ No ☒ There were 55,122,484 and 51,511,234 shares of the registrant’s ClassA and Class B common stock, respectively, outstanding on August 2, 2013. 1 TABLE OF CONTENTS PART I. FINANCIAL INFORMATION ITEM 1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets — June 30, 2013 and December 31, 2012 5 Condensed Consolidated Statements of Operations and Comprehensive Loss — Three and Six Months Ended June 30, 2013 and 2012 6 Condensed Consolidated Statements of Convertible Preferred Stock and Stockholders’ Equity (Deficit) 7 Condensed Consolidated Statements of Cash Flows — Six Months Ended June 30, 2013 and 2012 10 Notes to Condensed Consolidated Financial Statements 12 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 32 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 47 ITEM 4. Controls and Procedures 47 PART II. OTHER INFORMATION ITEM 1. Legal Proceedings 48 ITEM 1A. Risk Factors 48 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 51 ITEM 6. Exhibits 51 2 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING INFORMATION This Quarterly Report on Form 10-Q (“Quarterly Report”) contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 and Section 21E of the Securities Exchange Act of 1934, as amended, that involve substantial risks and uncertainties. All statements other than statements of historical fact contained in this Quarterly Report, including statements regarding our future results of operations and financial position, business strategy and plans and our objectives for future operations, are forward-looking statements. The words “believe,” “may,” “estimate,” “continue,” “anticipate,” “intend,” “expect” and similar expressions are intended to identify forward-looking statements. We have based these forward-looking statements largely on our current expectations and projections about future events and financial trends that we believe may affect our financial condition, results of operations, business strategy, short-term and long-term business operations and objectives, and financial needs. In particular, forward-looking statements in this Quarterly Report include statements about: • our ability to obtain additional debt and/or equity financing on acceptable terms, if at all; • the sufficiency of our cash to meet our liquidity needs; • our ability to continue as a going concern; • the timing of and costs related to achieving steady-state operations at our initial scale commercial production facility in Columbus, Mississippi; • our ability to continuously operate our facilities without delay or shutdowns; • the timing of and costs related to production and generation of revenues at our initial scale commercial production facility in Columbus; • the timing of and costs related to the construction and commencement of operations at our next commercial production facility; • the accuracy of our estimates regarding expenses, construction costs, future revenue and capital requirements; • the expected production costs of our cellulosic gasoline, diesel and fuel oil, including our ability to produce cellulosic gasoline and diesel without government subsidies and on a cost-effective basis; • the anticipated performance attributes of our cellulosic gasoline, diesel and fuel oil; • our projected yield for our fuels produced by our catalyst platform; • achievement of advances in our technology platform and process design, including improvements to our yield; • our ability to produce cellulosic gasoline and diesel at commercial scale; • our ability to obtain feedstock at commercially acceptable terms; • our ability to locate production facilities near low-cost, abundant and sustainable feedstock; • the future price and volatility of petroleum-based products and competing renewable fuels and of our current and future feedstocks; • government policymaking and incentives relating to renewable fuels; • our ability to obtain and retain potential customers for our cellulosic gasoline, diesel and fuel oil; and • our ability to hire and retain skilled employees. 3 These forward-looking statements are subject to a number of important risks, uncertainties and assumptions. In light of these risks, uncertainties and assumptions, the forward-looking events and circumstances discussed in this Quarterly Report may not occur and actual results could differ materially and adversely from those anticipated or implied in the forward-looking statements. The following important factors, among others, could cause actual results to differ materially and adversely from those contained in forward-looking statements made in this Quarterly Report: our ability to raise additional capital in order to fund our current operations, build our next commercial production facility and expand our business; the availability of cash to invest in the ongoing needs of our business; our ability to successfully commercialize our cellulosic gasoline, diesel and fuel oil; our ability to effectively scale our proprietary technology platform and process design; the cost of constructing, operating and maintaining facilities necessary to produce our cellulosic gasoline, diesel and fuel oil in commercial volumes; the ability of our initial-scale commercial production facility, in which we are in the process of bringing to “steady state” operations, to satisfy the technical, commercial and production requirements under offtake agreements relating to the sale of cellulosic gasoline, diesel and fuel oil; market acceptance of our cellulosic gasoline, diesel and fuel oil; the ability of our initial-scale commercial production facility to produce fuel on time and at expected yields; changes to the existing governmental policies and initiatives relating to renewable fuels; and our ability to obtain and maintain intellectual property protection for our products and processes, as well as other risks and uncertainties described in “Risk Factors” in Item 1A of Part II below and in Item 1A of Part I of our Annual Report on Form 10-K for the year ended December 31, 2012. Moreover, we operate in a competitive and rapidly changing environment in which new risks emerge from time to time. It is not possible for our management to predict all risks. We cannot guarantee that the events and circumstances reflected in the forward-looking statements will occur or be achieved. Moreover, neither we nor any other person assumes responsibility for the accuracy and completeness of the forward-looking statements. We undertake no obligation to update publicly any forward-looking statements for any reason after the date of this Quarterly Report, except to the extent required by law. References Unless the context requires otherwise, references to "KiOR," "we," the "company," "us" and "our" in this Quarterly Report on Form 10-Q refers to KiOR, Inc., and its subsidiaries. 4 KiOR, Inc. (A development stage enterprise) Condensed Consolidated Balance Sheets (Amounts in thousands, except share data) (Unaudited) June 30, December 31 , Assets Current assets: Cash and cash equivalents $ $ Restricted cash — Inventories Prepaid expenses and other current assets Total current assets Property, plant and equipment, net Intangible assets, net Other assets Total assets $ $ Liabilities, Preferred Stock and Stockholders’ Equity Current liabilities: Current portion of long-term debt $ Accounts payable Accrued capital expenditures Other accrued liabilities Total current liabilities Related party long-term debt with Alberta Lenders/Khosla, net of discount of $15,836 and $8,171 at June 30, 2013 and December 31, 2012, respectively Long-term debt, less current portion, net of discount of $27,670 and $28,954 at June 30, 2013 and December 31, 2012, respectively Other liabilities 91 Total liabilities Commitments and contingencies (Note 9) Stockholders’ equity: Preferred stock — $0.0001 par value; 2,000,000 shares authorized at June 30, 2013 and December 31, 2012; none issued and outstanding — — Class A common stock, $0.0001 par value; 250,000,000 shares authorized at June 30, 2013 and December 31, 2012; 54,017,913 and 51,873,679 shares issued and outstanding at June 30, 2013 and December 31, 2012, respectively 4 4 Class B common stock, $0.0001 par value; 70,800,000 shares authorized at June 30, 2013 and December 31, 2012; 52,532,234 and 53,510,301 shares issued and outstanding at June 30, 2013 and December 31, 2012, respectively 6 6 Additional paid-in capital Deficit accumulated during the development stage ) ) Total stockholders’ equity Total liabilities, convertible preferred stock and stockholders’ equity $ $ See accompanying notes to consolidated financial statements 5 KiOR, Inc. (A development stage enterprise) Condensed Consolidated Statements of Operations and Comprehensive Loss (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Period from July 23, 2007 (Date of Inception) through June 30, 2013 Revenues: Product revenue $ $ — $ $ — $ Renewable identification number revenue 50 — 53 — 55 Total revenues — — Operating expenses: Cost of product revenue $ $ — $ $ — $ Research and development expenses General and administrative expenses Total operating expenses Loss from operations ) Other income (expense), net: Interest income — 7 1 9 Beneficial conversion feature expense related to convertible promissory note — ) Interest expense, net of amounts capitalized ) — ) ) ) Foreign currency loss — ) Loss from change in fair value of warrant liability — ) Other income (expense), net ) 7 ) ) ) Loss before income taxes ) Income tax expense: Income tax expense – current — ) Net loss $ ) $ ) $ ) $ ) $ ) Net loss per share of Class A common stock, basic and diluted $ ) $ ) $ ) $ ) Net loss per share of Class B common stock, basic and diluted $ ) $ ) $ ) $ ) Weighted-average Class A and B common shares outstanding, basic and diluted Other comprehensive loss: Other comprehensive loss — Comprehensive loss $ ) $ ) $ ) $ ) $ ) See accompanying notes to consolidated financial statements 6 KiOR, Inc. (A development stage enterprise) Condensed Consolidated Statements of Convertible Preferred Stock and Stockholders’ Equity (Deficit) (Amounts in thousands, except per share data) (Unaudited) Convertible Preferred Stock Class A Common Stock Class B Common Stock, formerly common stock Addt’l Paid-in- Capital Deficit Accum During the Dev. Stage Acc.
